Citation Nr: 1805053	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-03 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.  

2.  Entitlement to service connection for a disability other than chronic fatigue syndrome manifesting itself as a sleep disorder, to include obstructive sleep apnea, narcolepsy, and undiagnosed illness. 

3.  Entitlement to service connection for irritable bowel syndrome.  

4.  Entitlement to service connection for a disability other than irritable bowel syndrome manifesting itself as a digestive disorder, to include gastroesophageal reflux disease, diverticulitis, and undiagnosed illness.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and memory issues.  

6.  Entitlement to service connection for a disability manifesting as joint pain, to include shin splints and consideration of undiagnosed illness. 

7.  Entitlement to service connection for bilateral hearing loss. 

8.  Entitlement to service connection for residuals of a broken nose.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1983 to February 1984 and on active duty from January 1985 to August 1991, with service in Southwest Asia from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, April 2014, April 2015, and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Indianapolis, Indiana and Providence, Rhode Island.  

The Veteran testified before the undersigned Veterans Law Judge in September 2017 and a transcript of the hearing is associated with the claims file. 

During the hearing, the Veteran's representative requested that the appeal be expedited due to financial hardship.  As the record contains evidence that the Veteran has been homeless at times during the appeal period, that request is granted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Also, in light of the medical evidence of record and the Veteran's testimony, the Board has recharacterized the separate issue of entitlement to service connection for memory problems as part of the Veteran's service connection claim for an acquired psychiatric disorder.  

The issues of entitlement to service connection for a sleep disability other than chronic fatigue syndrome, a digestive disability other than irritable bowel syndrome, an acquired psychiatric disorder, a joint pain disability, bilateral hearing loss, and residuals of a broken nose are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Irritable bowel syndrome constitutes a medically unexplained chronic multisymptom illness that is presumptively the result of service in Southwest Asia. 

2.  Chronic fatigue syndrome constitutes a medically unexplained chronic multisymptom illness that is presumptively the result of service in Southwest Asia. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.317 (2017). 
2.  The criteria for service connection for chronic fatigue syndrome have been met.  38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.317 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his irritable bowel syndrome and his chronic fatigue syndrome are related to his service in Southwest Asia.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, on or after August 2, 1990. 38 U.S.C.A. § 1110.  Therefore, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1); see also 81 Fed. Reg. 71382 (October 17, 2016) (extending the date for onset after service to a degree of 10 percent or more from December 31, 2016 to December 31, 2021).

Under 38 C.F.R. § 3.317, compensation may be warranted on a presumptive basis for disabilities due to undiagnosed illness as well as medically unexplained chronic multi-symptom illnesses.  38 C.F.R. § 3.317(a).  Such disabilities include chronic fatigue syndrome and irritable bowel syndrome. 

An April 2017 VA examiner diagnosed the Veteran with irritable bowel syndrome and chronic fatigue syndrome.  The examiner stated that the Veteran had diarrhea approximately two to three times per week with abdominal cramps.  The examiner further noted that the Veteran had exacerbation of the condition approximately two to three times per month.  The examiner stated that the symptoms restrict routine daily activities by less than 25 percent of the pre-illness level and that the Veteran has periods of incapacitation.  The same examiner opined that the Veteran's chronic fatigue syndrome and irritable bowel syndrome are diagnosable but medically unexplained chronic multisymptom illnesses.   

Accordingly, service connection for both chronic fatigue syndrome and irritable bowel syndrome are warranted.  


ORDER

Service connection for irritable bowel syndrome is granted. 

Service connection for chronic fatigue syndrome is granted.  


REMAND

Although service treatment records from part of the Veteran's reserve service are associated with the claims file, it appears that complete service treatment records from the Veteran's active duty service remain outstanding.  Accordingly, the AOJ should take appropriate steps to associate any outstanding service treatment records and service personnel records with the claims file.  

The Veteran has also identified pertinent treatment from private providers during the 1990s.  Upon remand, the AOJ should provide the Veteran an opportunity to identify or submit these treatment records.  Additionally, VA treatment records dated since November 2017 should be associated with the claims file. 

The Veteran should be afforded a VA examination for his bilateral hearing loss disability.  The examiner should discuss the July 2009 VA examination report which notes 40 decibels at 4000 hertz in the right ear.    

Although VA examinations have been provided regarding a sleep disability other than chronic fatigue syndrome, digestive disability other than irritable bowel syndrome, joint pain disability, and psychiatric disability, additional medical opinions are required regarding whether the disabilities had its onset in service as an adequate opinion has not yet been obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to associate with the claims file outstanding service treatment records and service personnel records.  Any negative response should be associated with the claims file. 

2.  Associate with the claims file VA treatment records dated since November 2017.

3.  Afford the Veteran an additional opportunity to identify or submit pertinent private treatment records, to include treatment from the 1990s identified during the Board hearing, employment records regarding hearing loss mentioned in the February 2013 VA Form 9, and treatment from St. Vincent's Hospital.  The identified records should be sought.  Any negative response should be associated with the claims file.  

4.    Then, schedule the Veteran for a VA examination to determine the nature, onset, and etiology of his hearing loss. 

(i) The examiner should determine whether the Veteran has a hearing loss disability of the left or right ear pursuant to VA regulations.  

The examiner should consider the July 2009 VA examination report which notes 40 decibels at 4000 hertz in the right ear.    

(ii) If the Veteran has a hearing loss disability pursuant to VA regulations, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's hearing loss had its onset in service, manifested within one year of separation from service, or is otherwise related to service.  

5.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature, onset, and etiology of any psychiatric disability found to be present. 

The examiner should opine as to whether it is at least as likely as not that any psychiatric disability found to be present had its onset in service or is otherwise related to service, to include service in Southwest Asia.  

The examiner should consider the Veteran's reports of memory problems.  The examiner should also consider the Veteran's reports that his wife had a miscarriage during service that impacted his emotional wellbeing.  The Veteran stated that he saw the Chaplin at this time.  Additionally, the Veteran stated that he saw rats and dead bodies in service and that during desert storm he delivered food and children approached him with a gun.  Additional lay statements from the Veteran's family state that the Veteran changed after service and that he became paranoid.     

6.  Schedule the Veteran for a VA Gulf War examination to determine the nature, onset, and etiology of his claimed sleep disorder, digestive disorder, and joint pain disorder. 

The examiner is asked to review the pertinent evidence, including the lay statements regarding onset of symptomatology, and undertake any indicated studies.  

The examiner should note that in the above decision, the Board granted service connection for irritable bowel syndrome and chronic fatigue syndrome.  

Then, based on the results of the examination, the examiner is asked to address each of the following questions: 

(a) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis. 

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((c)(2) above), or a disease with a clear and specific etiology and diagnosis ((c)(3) above), then please opine as to whether it is at least as likely as not related to presumed environmental exposures during the Veteran's service in Southwest Asia.

(d) Is it at least as likely as not (50 percent probability or greater) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia?

In rendering the requested opinions, the examiner should consider the following: 

In regards to a sleep disability other than chronic fatigue syndrome, the Veteran contends that he would fall asleep during formation and that he snored and had breathing problems during service.  

In regards to a digestive issue other than irritable bowel syndrome, the Veteran contends that he had stomach problems in service.

In regards to joint pain, the Veteran reported problems with shin splints, and back, neck, shoulder, and knee pain in service.  He also stated that he had trouble running in service due to pain.  

7.  After conducting any additional development deemed necessary, readjudicate the claims, including the claim for residuals of a broken nose.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.   
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


